Title: To George Washington from Major General Thomas Mifflin, 27 May 1777
From: Mifflin, Thomas
To: Washington, George



My dear General
Philadelphia—27th May 1777

Mr Hancock has directed me to inform you that upon the Request of several Members of Congress, who judgd my Attendance here for some Days necessary, I must remain in Philada unless the Buisiness of the Army cannot be executed to your Satisfaction by the Gentlemen who are now with you as Depy Qr Mrs Genl.
In the mean Time I have my Hands filld with the Formation of the Department & the Settlement of innumerable intricate Accounts of our Expences last Campaign.
I have provided almost every Article sufficient for this Campaign except Tents: the Want of which Col. Biddle complains heavily in a Letter dated the 26h Inst. The following is the State of my Tent Account.

          
            
            
            
            
            Tents
            
            
          
          
            April 19
            ⅌
            Abraham Barry Wag. Mastr
            860
            }
            
          
          
            
            
            John Crafton do.
            
            140
            
          
          
            May 2
            
            Adam Nees
            marquees 33
            000
            Sent to Col. Biddle
          
          
            12
            
            William Skiles
            
            512
            
          
          
            20
            
            Robert Beyers
            
            500
            
          
          
            
            
            
            
            2012
            Tents
          
          
            16th
            
            William Skiles
            
            144
            }
            
          
          
            16
            
            ditto
            
            70
            To Genl Sullivan at Princton
          
          
            20
            
            Capt. Richards Schooner to Trenton
            132
            
          
          
            
            
            William Starret
            
            1000
            
            To Albany
          
          
            
            
            
            33 Marquees & 3358
            Tents
          
          
            Deliverd in Philada to the following Regiments
            
            
            
          
          
            
            
            
            
            Tents
            
            
          
          
            2d
            
            Virginia Regiment Col. Spotswood
            17
            
            
          
          
            4th
            
            ditto
            
            4
            
            
          
          
            8th
            
            ditto Bowman
            
            36
            
            
          
          
            12th
            
            ditto Wood
            
            12
            
            
          
          
            4th
            
            Maryland Hall
            
            11
            
            
          
          
             
            
            Delaware Regiment
            
            27
            
            
          
          
            2d
            
            Pennsylva. ditto Irwin
            
            40
            
            
          
          
          
            3d
            
            do Wood
            
            72
            
            
          
          
            4th
            
            do Cadwalader
            
            12
            
            
          
          
            9th
            
            do A.J. Morris
            
            38
            
            
          
          
            10th
            
            do Lt Col. Nagel
            
            25
            
            
          
          
            11th
            
            do Humpton
            
            38
            
            
          
          
            
            
            
            
            332
            
            
          
          
            Pennsylva. State Regiment at Redbank
            110
            
            
          
          
            Militia of Delaware State
            
            205
            
            
          
          
            Boats on Delaware
            
            30
            
            
          
          
            
            
            
            
            4035
            Tents
          
          
            
            
            
            
            &  33
            Marquees
          
          
            which are sufficient for Twenty two thousand Men Officers included }
            4068
            
            
          
        
I have on hand at Philada 500 Tents exclusive of 500 Tents imported from France & hourly expected from Senepuxent.
I have long since sent to Boston for all the Tents in & near that Town & have taken every Method to procure from Mr Brown & others all the Tent Cloth that can be purchasd. If Col. Biddle has been frugal he cannot want Tents. But to prevent any ill Consequences from Miscarriages on the Road &ca I will send off to Morrow 300 Tents to him.
It is impossible to gratify the Officers with Marquees at this Time—they must fair as British Officers frequently fair—i.e.—put up with good Tents.
A Major Lutterlow who has been much caressd by Doctor Franklins intimate Friends here waits on your Excellency by Advice of several Members of Congress—He knows the many Blunders which have been committed by hasty Appointments in our Army & will not urge his Interest too far—I beleive from his Conduct here that he is a Gentleman of Sense, much Modesty, & Breeding. I have the Honor to be Your Excellencys Obt hle Sert

Thomas Mifflin

